AO 245B (CASD Rev. ]/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                     V.                             (For Offenses Committed On or After November I, 1987)
               JOSE LUIS FELIX-CISNEROS (1)
                                                                       Case Number:         3:19-CR-04047-LAB

                                                                    Ben· amin P. Davis
                                                                    Defendant's Attorney
USM Number                           25956-408
• -                                                                                                            FEB 2 7 2020
THE DEFENDANT:
lz:J pleaded guilty to count(s)            One of the Superseding Information

D      was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                    Count
8:1325(a)(l)- Unlawful Attempted Entry by an Alien (Felony)                                                               ls




    The defendant is sentenced as provided in pages 2 through                  3           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
•·     The defendant has been found not guilty on count(s)

 lz:J Count(s)      Underlying information                     is         dismissed on the motion of the United States.

 cg]   Assessment: $100.00 - waived


•      JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lz:J No fine                    •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                     Date of Imposition of Sentence



                                                                     HON. ~ L ~ B ~ R N S
                                                                     CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE LUIS FELIX-CISNEROS(!)                                              Judgment - Page 2 of 3
CASE NUMBER:              3: 19-CR-04047-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 24 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified qy the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                           to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:19-CR-04047-LAB
  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               JOSE LUIS FELIX-CISNEROS (I)                                      Judgment - Page 3 of 3
  CASE NUMBER:             3:19-CR-04047-LAB

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
I year        ·


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3:19-CR-04047-LAB
